Beck, J.
x. municipal damages:011'' pleading. I. The cause of action set out in the first paragraph of the petition is based on the act of the city in author-izing the water works company to lay water pipes a^ong Eleventh avenue. This act is alleged to have been negligently done by the city. The act charged in the petition cannot be regarded as negligent, for it cannot be claimed that the city had no authority to grant the permission to lay water pipes. Having such authority, the mere exercise thereof cannot be charged as negligence. It is not shown that the grant of the authority was accompanied *609by such acts or conditions as would render the city liable for negligence, if liability could be incurred thereby.
The petition alleges that the water company filled up the ditch. It does not show that this act of the company was done with the permission, approval or knowledge of defendant, or that defendant was under legal obligation to keep the ditch open. But, if it be conceded that such obligation rested on defendant, and it is liable for a breach thereof, recovery is not sought, in the first paragraph, on these grounds. It is sought solely on the ground that defendant negligently gave authority to the water works company to lay their pipes along Eleventh avenue. This paragraph is, therefore, obnoxious to the second ground of demurrer, which was properly sustained as to the first cause of action.
II. The question raised by the third ground of demurrer, namely, the right of the city to fill up the ditch and culvert, need not be determined, as the paragraph of the petition against which the objection is directed must be held bad on the second ground of demurrer.
grading of street. III. The second paragraph of the petition claims to recover on the ground that, by the gVading of Fourth street, the water which had accumulated -on the east side of that street and before had been conducted by a culvert to the west side was caused to run upon plaintiff’s premises, and “defendant negligently made no provision by ditch, culvert, or otherwise, for the conveyance of the water across Fourth street (after closing up the said culvert), or for the conveyance of the same from plaintiff’s premises.” The act of defendant complained of is the negligent causing of the surface water to run upon and accumulate on plaintiff’s property and the failure to provide means to conduct it therefrom. The paragraph clearly charges that, by the negligent act of defendant, surface water was collected upon plaintiff’s premises and no provision was made for carrying it away. The demurrer assails the petition on the ground that the defendant is not liable for such negligent act. The question of defendant’s liability thus raised must be now considered and determined. The.identical question here presented has been passed *610upon by this court, and a city has been held liable in an action by a lot owner for a negligent act of the precise character of the one alleged in the petition. See Cotes & Patchin v. The City of Davenport, 9 Iowa, 227. The act complained of in that case was the construction of a street and alley by erecting embankments, whereby the surface water was caused to run upon the premises of the plaintiff and there accumulate. It was claimed, and in fact was held by the court, that the city was not liable for the act under any statute. The liability of the city, as found by the court, rested solely upon the common law. Upon the trial, at nisi prius, the District Court instructed the jury as follows:
“A city, in grading, must act cautiously and skillfully, or [for] the charter will afford no protection for damages which-result from the negligent, unskillful or improper exercise of her power. * * * * * * * * It was the duty of the city to take care that no unnecessary damage was done, and whether there was such was to be determined from all the facts and circumstances in proof; and, in determining this, the jury will consider the location of the premises, the character of the improvements thereon, and the nature of the work done by the city. That in making such improvements the degree of care required is in proportion to the nature and extent of the injury which will be likely to result from the -want of proper care. If, in doing this work, it was practicable for defendant, by temporary drains, to have prevented the injury; and if a prudent and discreet man would have done so, if the risk had been his own, then it was the duty of the city to construct the same. If in filling the street and alley it was practicable for defendant, by leaving openings in the bank, by constructing temporary culverts, or otherwise to have prevented the damage, then it was the duty of the city to do so; and if she did not do so, or did not act cautiously and prudently, that is, as a prudent and discreet firm (man) -would act if the risk were its (his) own, then defendant would be liable.”
The doctrines of these instructions were fully approved by this court, and they are supported by citation of the author*611ities. It is said in the opinion that “ the duty of the city to construct temporary drains, if practicable, in such cases, is expressly recognized in some of the cases cited, and seems to us to be unquestionable. The corporation may not have been liable for failure to enter upon the work, but having elected to act, or to proceed with the grading under the power granted, they must be held responsible for its proper and prudent execution. The Mayor, etc., v. Furze, 3 Hill, 612; People v. Corp. of Albany, 11 Wend., 543; 3 Comstock, 463, and approved in 4 lb., 199, 200; 3 Duer, 403. How far it would be the duty to beep up such drains or culverts permanently, and after the plaintiffs had had a reasonable opportunity or time to raise their lot to correspond with the grade, we do not undertake to say, for no such question is made.” The doctrines of this case are approved in Templin v. Iowa City, 14 Iowa, 59. See Ellis v. Iowa City, 29 Iowa, 229. They are also supported by the decisions of other courts. But the contrary rules are not without the support of authority. See Dillon’s Municipal Corporations, Sec. 800, and notes, for references to cases upon this question.
The doctrines recognized by this court, as above stated, meet our apjiroval, and they have the authority of precedents which we cannot disturb. We do not feel called upon to further vindicate them.
3_. _. • IY. The second paragraph of the petition alleges that defendant made no provision whatever for relieving plaintiff’s lots of the water. We are not called upon to determine the character, extent or duration of the contrivances which the law required the defendant to make in order to protect plaintiff’s property. The petition shows that injury resulted because of the utter failure of defendant to provide any means for the escape of the water. The questions pertaining to defendant’s duty in this respect should be determined upon the facts as developed at the trial. The want of care and diligence on the part of plaintiff in failing to fill up his lot or otherwise to avert the injury is a matter to be considered in defense of the action as well as the other matters to *612which we have just referred. The fifth cause of demurrer was not, therefore, well taken.
• Y. As we have seen, the law is that defendant must provide temporary escape for the surface water. Cotes & Patchin v. The City of Davenport, supra. The petition alleges that defendant made no provision for the escape of the surface water after the closing up of the culvert. The construction of a culvert which is at once closed up is not a compliance with the law requiring a temporary escape for the water. The city being bound to provide a temporary escajje, must keep, it there for a time at least. How long this temporary escape must be maintained is a question of fact for the jury. It is not involved in this case, which presents only the questions arising upon the demurrer.
. In our opinion the demurrer of defendant to the cause of action set out in the first paragraph of the petition was correctly, and as to the other cause of action was erroneously, sustained. The judgment of the District Court must be, therefore, reversed, and the cause be remanded for further proceedings in harmony with this opinion.
Reversed.